DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s amendments filed 04/08/2022 to claims 2, and 13-15 have been acknowledged, claim objections and rejections under 112(b) have been withdrawn.
Applicant's arguments filed 04/08/2022 have been fully considered but they are not persuasive.
Applicant argues that Lichtman fails to disclose “an actuating assembly including a piston, a cap, and a tension member in operative engagement with the piston and the cap;”
Applicant asserts that the gear rack tube 26 is not a piston and therefore, “the identical invention” is not “shown in as complete detail as is contained in the…claim”.
Examiner respectfully disagrees. The definition of a piston is “a disk or short cylinder fitting closely within a tube in which it moves up and down against a liquid or gas, used in an internal combustion engine to derive motion, or in a pump to impart motion”. Because applicant’s piston does not move against liquid or gas, it does not meet the definition of a piston. Therefore, Applicants piston does not read on the common definition of a piston and the examiner would only rely on the structure. Further, Applicant does not point out any structure that distinguishes the applicant’s piston from the prior arts gear rack tube.  Structurally, the piston 102 in the instant application is a tube (see Fig. 1 of the instant application). The gear rack tube 36 of Lichtman is also structurally a tube. Furthermore, as stated in the previous office action, the gear rack tube was interpreted as the piston because the gear rack tube 36 abuts the compression spring (45) (see Fig. 9 of Lichtman) and is configured to receive a pushing force and move axially along with the cannula (outer shaft (8)) (Fig. 9) when the user squeezes the handle (col. 6 lines 33-45 of Lichtman ‘813). Therefore, the gear rack tube also meets the functional requirements of the claim. 
Applicant further argues that an O-ring is not a cap and that the O-ring of Lichtman is not “an overlaying or covering structure” because it has a hole in the middle.
Examiner respectfully disagrees. The definition of a cap is “a fitting for closing the end of a tube” or “an overlaying or covering structure”. The ordinary definition of a cap does not disclose that a cap cannot have a hole or opening. As previously recited in the office action, the O-ring (47) of Lichtman ‘813 is interpreted as cap because it is a fitting for sealing the end of the gear rack tube (36) and is also an overlaying structure that surrounds the rod (inner shaft (10)). Therefore, Lichtman meets the ordinary definition of a cap. The examiner further notes that applicant’s cap 105 (Fig. 1 in the instant application) has a hole in the middle to allow rod 107 to pass therethrough (see para. 0035 of instant application). Therefore, it is unclear to the examiner how the O-ring of Lichtman cannot be interpreted as cap, since applicants cap has a hole as well and since applicant did not point out any structure that distinguishes applicants cap from the prior arts O-ring.
Additionally, the “tension member (compression spring (45))(Fig. 9)” is not “in operative engagement with the piston and the cap”. Applicant asserts that the compression spring (45) does not press against the O-ring 47 and engages the gear rack tube chamber.
Examiner respectfully disagrees. The phrase “operative engagement” is very broad and any element in the device can be interpreted as being in “operative engagement” because they are all a part of the same device and perform a function for the device to work. Lichtman discloses that the spring 45 acts to urge the piston i.e. gear rack tube 36 to move rearwardly in the gear rack tube chamber to allow the jaws to open (col. 6 lines 42-45 and col. 10 lines 19-28 of Lichtman). When the spring acts to urge the gear rack tube rearwardly, since the O-ring is disposed on the gear rack tube 36, the spring ultimately effects the position of the O-ring as well. 
For at least these reasons presented, the applied references Lichtman and Lichtman ‘813 discloses the limitation as recited in claim 1 and the 102 rejection is maintained.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6, 11, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lichtman (US 5611813) [further incorporated in Lichtman (US 5318589) [see col. 9 lines 20-30 of Lichtman ‘813]].
Regarding claim 1, Lichtman discloses a surgical instrument (Fig. 1) comprising:
an actuating assembly (handle assembly (12)) (Fig. 1) including a piston (gear rack tube (36)) (Fig. 9 of Lichtman ‘813) [interpreted as the piston because it abuts the compression spring (45) like the instant application and is configured to receive a pushing force and move axially along with the cannula (outer shaft (8)) (Fig. 9) when the user squeezes the handle similarly to the applicants piston [see para. 0034 and 0049 of instant application; col. 6 lines 33-45 of Lichtman ‘813], a cap (O-ring (47)) (Fig. 9) [under BRI, cap is defined as "a fitting for closing the end of a tube" or "an overlaying or covering structure", per Merriam-Webster Dictionary (https://www.merriam-webster.com/dictionary/cap). The O-ring (47) of Lichtman ‘813 is interpreted as cap because it is a fitting for sealing the end of the gear rack tube (36) and is also an overlaying structure that grips and retains the rod (inner shaft (10)). Therefore, the O-ring of Lichtman ‘813 meets the limitation of claim 1], and a tension member (compression spring (45)) (Fig. 9) in operative engagement with the piston and the cap; (col. 6 lines 42-53 of Lichtman ‘813).
an outer shell (housing (34)) (Fig. 9 of Lichtman ‘813) housing the piston (36) (Fig. 9);
a cannula (outer shaft (8)) (Fig. 9) connected to the piston (36) (col. 6 lines 35-45 of Lichtman ‘813);
a rod (inner shaft (10)) (Fig. 9) axially disposed in the cannula (8) and secured in the outer shell (34) against axial movement (col. 6 lines 35-45 and col. 7 lines 23-27 of Lichtman ‘813);
wherein the cannula (8) is moved in an axial direction by the piston (36) when the outer shell (34) and the piston (36) are squeezed together [note: the piston i.e. gear rack tube (36) squeezes or presses against the gear rack tube chamber (42) of the outer shell i.e. (34)] (col. 7 lines 49-62 of Lichtman ‘813); and
a cutter assembly (jaw piece (2)) (Fig. 1) disposed at a distal end of the rod (10) (Fig. 7 of Lichtman ‘813) and configured to perform both an inline cutting action and a grasping action on a target (col. 8 lines 34-36 and 40-42 and col. 9 lines 22-30 of Lichtman ‘813).
[Note: the phrase "configured to perform both an inline cutting action and a grasping action on a target " is considered as functional language due to the term “configured to”. Therefore the device of Lichtman needs only to be capable of performing both an inline cutting action and a grasping action on a target. Further note that the target is not positively or structurally claimed with the device because it was introduced in the functional limitation. Since the device of Lichtman meets the structural limitations of the claim, the device of Lichtman also meets the functional limitation of the claim.]
Regarding claim 6, Lichtman discloses wherein the inline cutting action forms a substantially straight cross-section on the target (see Fig. 19 of Lichtman '589 which illustrates the front end view of the fully closed jaws and cutting blade).
Regarding claim 11, Lichtman discloses wherein the outer shell (housing (34)) (Fig. 9 of Lichtman ‘813) is configured to releasably attach to a handle.
[Note: the phrase " configured to releasably attach to a handle " is considered as functional language due to the term “configured to”. Therefore the outer shell of Lichtman needs only to be capable of being releasably attached to a handle. For example, the housing of the handle assembly disclosed in Lichtman is capable of being releasable attached to an endoscope via a linkage, e.g., clip, provided on the endoscope. Further note that the handle is not positively or structurally claimed with the device because it was introduced in the functional limitation and fails to disclose structure that allows the handle to attach to the outer shell. Since the device of Lichtman meets the structural limitations of the claim 1 and is capable of being releasably attached to a handle as discussed above, the device of Lichtman also meets the functional limitation of the claim 11.]
Regarding claim 16, Lichtman discloses wherein the cutter assembly (jaw piece (2)) (Fig. 1) includes at least one blade (174) (Fig. 20; col. 7 lines 30-32 of Lichtman ‘589 and (Fig. 21; col. 15 lines 7-9 of Lichtman ‘813) perpendicular to movement in the axial direction by the piston (Figs. 1, 6, and 9; col. 6 lines 33-45 and col. 10 lines 13-28 of Lichtman ‘813).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-5 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Lichtman (US 5611813) [further incorporated in Lichtman (US 5318589)], as applied to claim 1 above, in view of Yoon (US 5984939).
Regarding claim 2, Lichtman discloses wherein the cutter assembly (2) comprises a first cutting member (jaw (6)) (Fig. 7) and a second cutting member (jaw (4)) (Fig. 7) separated by a slot [interperted as the space in between the two jaw members] (see annotated Figs.  7 and 8 of Lichtman ‘813 below), the first cutting member provided with a first cutting edge (176) at a first distal end (Fig. 20 of Lichtman '589) and wherein the first cutting edge has a straight configuration (Fig. 20 of Lichtman '589), wherein the first cutting edge (6) and the second cutting edge (4) oppose each other such that when the cannula (8) is moved in the axial direction towards the first and second distal ends of the cutter assembly , the first and second cutting edges engage each other to establish the inline cutting action (Fig. 7 of Lichtman '813, and Fig. 16 of Lichtman '589) (col. 7 lines 34-67, col. 8 lines 34-36 and 40-42 and col. 9 lines 22-30). However, Lichtman fails to disclose the second cutting member provided with a second cutting edge at a second distal end, wherein the second cutting edge has an arcuate or straight configuration.

    PNG
    media_image1.png
    327
    462
    media_image1.png
    Greyscale

Annotated Figs. 7 and 8 of Lichtman ‘813
Yoon teaches a multifunctional grasping instrument with cutting member comprising a cutter assembly having a first jaw (1018) (Fig. 7) [interpreted as a first cutting member] and a second jaw (1020) (Fig. 7) [interpreted as a second jaw member]. Yoon further teaches that an alternative to having only the first jaw member (1018) provided with a first cutting edge (1124) (see Fig. 7; col. 8 lines 53-58), which is analogous to the structure shown in Fig. 20 of Lichtman ‘589, is having a first cutting member (jaw (7018)) provided with a first cutting edge via. blade (7120) at a first distal end (Fig. 16) and the second cutting member (jaw (7020)) (Fig. 16) provided with a second cutting edge via. blade (7122) (Fig. 16) at a second distal end (Fig. 16), each of the first and the second cutting edges having one of an arcuate (Fig. 15) or straight configuration (Fig. 16) (col. 10 lines 16-27) to yield the predictable result of grasping and cutting objects (col. 2 lines 46-49).
It would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to modify the cutting members, wherein only the first cutting member is provided with the first cutting edge, in Lichtman to include the cutting members, wherein the first and second cutting members each have first and second cutting edges in Yoon in order to yield the predictable result of grasping and cutting objects (col. 2 lines 46-49).
Regarding claim 3, Modified Lichtman discloses wherein one of the first cutting member (7018) and the second cutting member (7020) includes a bend (concave portion (7154)) along the axial direction (Figs. 16 of Yoon).
Regarding claim 4, Modified Lichtman discloses wherein the first distal end and the second distal end of the cutter assembly are each configured with a recess formed from concave portions (7152 and 7154) (Fig. 16 of Yoon) opposing one another and are movable relative to one another (Fig. 5; col. 7 lines 15-25), such that when the cannula (outer tubular member (14)) (Fig. 16 of Yoon) is moved in the axial direction towards the first and second distal ends of the cutter assembly (Fig. 5 of Yoon), the two opposing recesses establish the grasping action (col 9 lines 62-66 of Yoon).
Regarding claim 5, Modified Lichtman discloses wherein the grasping action includes forming the two opposing recesses formed by concave portions (7152 and 7154) (Fig. 16 of Yoon) together into a common recess (col 9 lines 62-66 of Yoon) for retaining a cut portion of the target after the inline cutting action [note: the following phrase " for retaining a cut portion of the target after the inline cutting action" is interpreted as functional language, not structural language, therefore the device of Modifed Lichtman need only to be capable of retaining a cut portion of the target after the inline cutting action. Since Modified Lichtman discloses jaws that can both grasp and cut an object, simultaneously and meets the structural limitations of claims 1-5, the device of Modified Lichtman meets the functional limitation of claim 5.
Regarding claim 7, Modified Lichtman discloses wherein the inline cutting action and the grasping action are established with a single movement of the cannula in the axial direction (col. 49-67 of Lichtman '813 which discloses the single movement of the cannula in the axial direction allows the jaws of the device to open or close; thereby inciting the cutting and grasping action).
Regarding claim 8, Modified Lichtman discloses wherein one of the first cutting member (7018) (Fig. 16 of Yoon) and the second cutting member (7020) (Fig. 16 of Yoon) includes one or more retaining features (grasping surface (7116)) (Fig. 16 of Yoon).
Claims 9-10, 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Lichtman (US 5611813) [further incorporated in Lichtman (US 5318589)] in view of Yoon (US 5984939) and further in view of Purohit et al. (US 20190282219) [hereinafter Purohit].
Regarding claim 9, Modified Lichtman discloses all of the limitations set forth above in claim 8, including wherein one of the first cutting member (7018) (Fig. 16 of Yoon) and the second cutting member (7020) (Fig. 16 of Yoon) includes one or more retaining features (grasping surface (7116)) (Fig. 16 of Yoon). Modified Lichtman further discloses wherein one or more retaining features include a repeating diamond-shaped protrusion or teeth (col. 5 lines 49-57 of Yoon). However, Modified Lichtman fails to disclose wherein those plurality of protrusions or teeth have a sharp end.
Purohit teaches biopsy forceps with serrated cutting jaws comprising a cutting assembly (distal end effector assembly (100)) having a first cutting member (jaw (106)) (Fig. 2) and a second cutting member (jaw (107)) (Fig. 2); wherein the first and second cutting members comprise one or more retaining members (plurality of teeth (128)) (Fig. 2) having a tapered serration profile i.e. a sharp end for the purpose of improving the grip of the device on a target tissue surface without slip (para. 0046).
It would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to modify the retaining features of the first and second cutting members in Modfied Lichtman to include retaining features having sharp ends, as taught by Purohit in order to improve the grip of the device on a target tissue surface without slip (para. 0046).
Regarding claim 10, Modified Lichtman discloses all of the limitations set forth above in claim 3, including wherein one of the first cutting member (7018) and the second cutting member (7020) includes a bend (concave portion (7154)) along the axial direction (Figs. 16 of Yoon). Modified Lichtman further discloses wherein one of the first cutting member and the second cutting member includes two or more retaining features (plurality of repeating diamond-shaped protrusions or teeth) (col. 5 liens 49-57 of Yoon). However, Modified Lichtman fails to disclose wherein one of the first cutting member and the second cutting member includes two or more retaining features having different sizes.
Purohit teaches biopsy forceps with serrated cutting jaws comprising a cutting assembly (distal end effector assembly (100)) having a first cutting member (jaw (106)) (Fig. 2) and a second cutting member (jaw (107)) (Fig. 2); wherein the first and second cutting members comprise two or more retaining members (plurality of teeth (128)) (Fig. 2). Purohit further discloses that an alternative to the plurality of teeth having the same size (Fig. 18), is having a plurality of teeth with different sizes (Fig. 19) for the purpose of providing better anchoring on tissue due to the variation of bigger and smaller teeth (para. 0065).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the retaining features of the first and second cutting members in Modfied Lichtman to include retaining features having different sizes, as taught by Purohit in order to provide better anchoring on tissue due to the variation of bigger and smaller teeth (para. 0065).
Regarding claim 12, Modified Lichtman discloses all of the limitations set forth above in claim 2, including the first cutting member (jaw (7018)) provided with the first cutting edge via. blade (7120) at the first distal end (Fig. 16 of Yoon) and the second cutting member (jaw (7020)) (Fig. 16 of Yoon) provided with the second cutting edge via. blade (7122) (Fig. 16 of Yoon) at a second distal end (Fig. 16 of Yoon). However, Modified Lichtman fails to disclose wherein one of the first cutting edge and the second cutting edge includes a curved-out portion.
Purohit teaches biopsy forceps with serrated cutting jaws comprising a cutting assembly (distal end effector assembly (100)) having a first cutting member (jaw (106)) (Fig. 2) and a second cutting member (jaw (107)) (Fig. 2); wherein the first and second cutting members comprise cutting edges (124) including a plurality of teeth (128) (Fig. 2) having a tapered serration profile (126); wherein the first and second cutting edges includes a curved-out portion (see Fig. 2) for the purpose of providing a clean cut on the biopsy tissue without damaging either the tissue or the first and second jaws (para. 0048).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the blades of the first and second cutting members in Modified Lichtman to include curved tooth configuration as taught by Purohit in order to provide a clean cut on the biopsy tissue without damaging either the tissue or the first and second jaws (para. 0048)
Regarding claim 13, Modified Lichtman discloses wherein the curved-out portion (Fig. 2 of Purohit) is shaped as a slot [interpreted as space in between the teeth] (see annotated Fig. 2 of Purohit below) and sized to accommodate the target (para. 0048 of Purohit)

    PNG
    media_image2.png
    288
    489
    media_image2.png
    Greyscale

Annotated Fig. 2 of Purohit
Regarding claim 14, Modified Lichtman discloses wherein the curved-out portion has an arc shape (see Fig. 2 of Purohit).
Regarding claim 15, Modified Lichtman discloses wherein at least 50% of a diameter/lateral dimension of the target is subsumed inside the curved-out portion. [Note: Since claim 1 failed to positively claim the target, claim 15 is interpreted as functional language. Therefore, the target of Modified Lichtman need only to be capable of being subsumed inside the curved-out portion of the device of Lichtman. For example, one can choose a target small enough to fit at least 50% the diameter/lateral dimension of the target into the curved-out portion. Furthermore, since Modified Lichtman meets the structural limitations of claims 1, 2, and 12, it also meets the functional limitations of claim 15.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN DUBOSE whose telephone number is (571)272-8792. The examiner can normally be reached Monday-Thursday 7:30am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 571-272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAUREN DUBOSE/Examiner, Art Unit 3771     

/KATHLEEN S HOLWERDA/Primary Examiner, Art Unit 3771